                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT ROSS TYSINGER, JR.,                        )
                                                  )
                         Petitioner,              )
                                                  )
                    v.                            )      1:19CV757
                                                  )
KENNETH LASSITER,                                 )
                                                  )
                      Respondent.                 )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on May 14, 2020, was served on the parties in this

action. (ECF Nos. 12, 13.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that that Respondent’s motion for summary

judgment, (ECF No. 5), is GRANTED, that the § 2254 petition, (ECF No. 1), is DISMISSED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 10th day of June 2020.

                                                  /s/ Loretta C. Biggs
                                                  United States District Judge




      Case 1:19-cv-00757-LCB-JLW Document 14 Filed 06/10/20 Page 1 of 1
